Citation Nr: 1627143	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  09-47 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to December 6, 2012.

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD since December 6, 2012.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and L.H.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1947 to June 1950 and from August 1950 to September 1951. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified at a hearing conducted by the undersigned Acting Veterans Law Judge in September 2011.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In December 2011, the Board remanded the claim seeking an initial increased rating for PTSD for further development.  In a September 2014 rating decision, the RO increased the rating to 30 percent from December 6, 2012.  However, as this increase does not constitute a full grant of the possible benefit, and as the Veteran has not withdrawn his claim, the increased rating issue remains pending.  AB v. Brown, 6 Vet. App. 35 (1993).

These matters were previously before the Board in November 2014 when they were remanded for further evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Prior to December 6, 2012, the criteria for an initial evaluation of 30 percent for PTSD, but not higher, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2015).

2.  Since December 6, 2012, the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The claim for an increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As such, no additional discussion of the duty to notify is therefore required.

With regard to TDIU, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for entitlement to TDIU given the favorable nature of the Board's decision.
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has fulfilled its duty to assist the Veteran.  The Veteran's service treatment records have been obtained.  The Veteran has not indicated having received any private or VA treatment.  VA examinations were conducted in March 2010, December 2012, and February 2016.  The March 2010 and February 2016 examiners made all required clinical findings and discussed the functional impact of PTSD on the Veteran's daily life.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, these VA examinations are adequate for adjudication purposes.  In the November 2014 remand, the Board indicated that the December 2012 VA examiner did not comply with the directives of the December 2011 remand by not conducting a review of the claims file.  The fact that one part of a medical examination may be inadequate (or arguably "insufficient") does not render the entire examination void,  particularly with regard to the objective test results and the Veteran's lay observations and reports offered contemporaneously with the examination. 

The record does not indicate that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran is rated under Diagnostic Code 9411 for PTSD, which applies a set of criteria applicable to all acquired psychiatric disorders.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of the Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity and questionable psychometrics in routine practice.  However, as the Veteran's increased rating claim was originally certified to the Board in August 2011, the DSM-IV is applicable to this case.  Thus, in reviewing the evidence of record, the Board will consider the assigned GAF scores of record.  In doing so, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Turning to the evidence of record, the Veteran underwent a VA examination in March 2010.  The Veteran indicated that he had been married for nearly 49 years and reported that they got along well without any significant troubles.  He indicated that they slept separately because of his "PTSD-related sleep disturbance."  The Veteran also indicated that he got along well with his son and other family members, and had a good number of social relationships.  He stayed busy with numerous leisure pursuits, exercising, fishing, and watching television.  He also enjoyed playing guitar and woodworking.  The Veteran reported getting out to various errands and out to eat without significant emotional difficulties, and denied an assaultive behavior or suicide attempts.  A mental status examination revealed normal results, including a broad affect and euthymic mood, but there was some appropriate negative mood when discussing wartime trauma.  There was no impairment of thought processing or communication nor were there any delusions or hallucinations.  He denied suicidal or homicidal thoughts.  He did adequately with personal hygiene and basic activities of daily living and was oriented.  His speech was within normal limits and there were no panic attacks.  His memory was intact and there was no obsessive compulsive behavior.  The Veteran complained of poor sleep, with restless sleep, frequent awakening, and middle insomnia.  

The examiner indicated that the Veteran reported upsetting war-related nightmares about once a week.  He also reported upsetting and intrusive memories of wartime events multiple times a week, but if he stayed busy these memories intrude less.  The Veteran's son being in the military reminded him of his own military traumas, as well as cold snowy weather and groups of Asians.  The Veteran also had some avoidance behavior, including avoiding Chinese restaurants and going hunting.  There were some feelings of irritability and low frustration tolerance, but it seemed that the Veteran could control it adequately.  The examiner also stated that hypervigilance was present, as the Veteran preferred to have his back to a wall and was sometimes up at night checking out the doors for security.  Hyper startle response was also endorsed, but concentration was adequate.  PTSD was diagnosed and the GAF score assigned was 70.  The examiner noted that the Veteran seemed to be functioning adequately in life and continued to do so despite some ongoing symptoms.  However, the Veteran did complain of sleep difficulties and some subjective distress regarding his nightmares and memories.

At his September 2011 Board hearing, the Veteran testified that he had increasing intrusive thoughts and isolative behavior.  He also indicated that he continues to sleep separate from his wife due to his PTSD-related sleep disturbances, and has increasing nightmares and dreams about his military service.  He stated that the cold weather reminded him of Korea, so he would stay away from the cold more than he used to.  He would also stay up at night and "prowl" anytime during the night.  The Veteran indicated that memories of his wartime service at the Chosin Reservoir had become more prominent in his thoughts.   

In December 2012, the Veteran underwent another VA examination.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  The examiner found that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran indicated he was concerned with more issues of irritability and anger.  He indicated that he was sometimes quick tempered and he and his wife had removed his guns to a safe with only his wife having the combination.  The symptoms that applied to the Veteran's diagnosis were depressed mood, anxiety, chronic sleep impairment, mild memory loss, and flattened affect.  The examiner also noted that the Veteran talked a great deal about his time in the Chosin Reservoir and in Korea in general.  He indicated that no matter how hard he tried to avoid triggers he found himself drawn to various reminders of his time there and what he did there.  

In a December 2014 statement, the Veteran stated that he still had "horrific" dreams and walked the floors at night in the dark and frequently fell against the walls.  He also stated that he would do a lot of talking when he was alone.

Another VA examination was conducted in February 2016.  The examiner determined that the Veteran was diagnosed with PTSD with occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  Since the Veteran's last examination, the Veteran remained married for 53 years and reported that he and his wife got along well and enjoyed each other's company.  He got along well with his son, who was retired from the military, as well as his grandchildren and his wife's family.  He also saw friends who lived near them at times, and attended church regularly.  He still enjoyed playing guitar, and watched television and read.  He also indicated that he would go out often to eat with his wife.  His age and difficulty walking prevented him from doing some activities he used to enjoy.  

The examiner determined that the Veteran was functioning well, coping with symptoms, and the overall level of symptom severity and impairment was mild and his current PTSD symptoms would not pose any significant impairment in functioning regarding employment.  The symptom that actively applied to the Veteran's diagnosis was anxiety.  The Veteran's affect was broad, and mood appeared euthymic.  He was friendly, polite and cooperative, and did not appear in any significant emotional distress.  His eye contact, speech, and behavior were normal.  His memory was grossly intact.  There were no delusions or hallucinations and no panic attacks or obsessive compulsive behavior.  He denied any suicidal or homicidal ideation.  He denied depression and indicated that he did not think he had been having any significant low or depressed moods.  He reported having some anxiety or nervousness at times.  The examiner also noted that the Veteran reported nightmares about wartime trauma approximately once a week.  He reported that he and his wife continued to sleep in separate rooms due to his restlessness and nightmares as well as her talking in her sleep.  He reported upsetting and intrusive memories "now and then."  The Veteran indicated distress at reminders of trauma such as people talking about the war, as well as his son's numerous deployments.  Cold snowy weather and Asian people also triggered negative upsetting memories.  The Veteran avoided talking about the war and avoided Asian restaurants.  He endorsed hyper startle response and some hypervigilance, preferring his back to a wall.  He did get out in public adequately with no significant avoidance.  The Veteran used to have guns around for protection, but his wife locked them away.  The Veteran denied any problems with irritability or excessive anger.  He reported impaired sleep due to neuropathy pain.  

Prior to December 6, 2012

The Veteran seeks an increased rating in excess of 10 percent prior to December 6, 2012.  After consideration of the evidence of record, the Board concludes that, prior to December 6, 2012, the Veteran's PTSD manifestations most closely approximate symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, therefore warranting a higher 30 percent evaluation.  For example, the record consistently shows that the Veteran suffered from sleep impairment, including upsetting war-related nightmares and upsetting and intrusive memories of wartime events.  His sleep disturbances affected his relationship with his wife to some degree, as they would have to sleep in separate rooms due to his problems.  Also, the Veteran avoided cold snowy weather and Asian people, as well as Chinese restaurants and participating in hunting, as they would trigger upsetting memories.  The Veteran also exhibited hypervigilance, from preferring to have his back to a wall and getting up at night to check the doors for security.  While the March 2010 VA examiner assigned a GAF score of 70, which reflects mild symptoms, his symptoms described during the examination, including poor sleep, nightmares, intrusive memories, and avoidance are more consistent with a 30 percent disability evaluation.  

The Board further finds that the Veteran is not entitled to a rating higher than 30 percent prior to December 6, 2012 as the evidence does not support a finding that the Veteran's symptoms were productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or difficulty understanding complex commands; impairment of short- and long-term memory; impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The record reflects that the Veteran maintained good relationships with his wife and family, and also had social relationships with friends.  He also engaged in leisure activities, such as playing the guitar.  The Veteran presented as fully alert and oriented at all times.  In addition, the Veteran was not observed as having altered mental status, or illogical or incoherent speech or thought processes.  He did not have memory loss.  As such, a rating higher than 30 percent is not warranted. 

From December 6, 2012

For the period from December 6, 2012, the Veteran seeks an increased rating in excess of 30 percent.  After consideration of the evidence of record, the Board concludes that the Veteran's PTSD manifestations most closely approximate symptoms productive of functional impairment no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran's symptoms are encompassed by the criteria for the 30 percent rating currently assigned.  During this period, the Veteran was found to have anxiety, chronic sleep impairment, intrusive memories, hypervigilance, hyper startle response, mild memory loss, and depressed mood.  

However, the Veteran continued to maintain good relationships with his wife and family, and had some friends.  There is no indication that the Veteran had difficulty in establishing and maintaining effective social relationships.  He also continued to participate in leisure activities such as playing his guitar.  The February 2016 VA examiner indicated that the Veteran's current PTSD symptoms would not pose any significant impairment in functioning regarding employment.  While the examiner indicated that the Veteran was unable to do as many activities, such as shopping, as he was able to do in the past, he attributed it to his physical disabilities, such as neuropathy in his legs.  The Board additionally notes that while the December 2012 VA examiner assigned the Veteran a GAF score of 55, representative of moderate symptoms; the weight of the evidence does not reflect symptoms consistent with a higher 50 percent rating.  In fact, the Veteran's symptoms described during the examination, including depressed mood, anxiety, chronic sleep impairment, and mild memory loss are consistent with and contemplated by the 30 percent evaluation assigned.  While the December 2012 VA examiner also noted that the Veteran had a restricted affect, the March 2010 and February 2016 VA examiners found the Veteran's affect to be broad.  Therefore, the Board concludes that the Veteran's symptomatology is not of sufficient severity, frequency, and duration to result in a rating in excess of 30 percent.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Nothing in the evidence of record otherwise indicates a higher level of impairment due to the Veteran's PTSD.  For these reasons, the Board finds that for the period from December 6, 2012, the severity of the Veteran's PTSD is adequately contemplated by the current 30 percent rating, and that his symptoms did not meet or more nearly approximate the criteria for a higher rating.  

The Board acknowledges the Veteran's statements regarding his PTSD symptoms, and has granted a higher 30 percent rating for the period prior to December 6, 2012.  Ultimately, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  The Veteran is competent to attest to the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disability.

For both periods on appeal, the Board finds that the Veteran's psychiatric symptomatology considered as a whole, as described above, most closely and consistently corresponds to the 30 percent rating criteria in terms of severity, frequency and duration.  See Vazquez-Claudio, 713 F.3d at 116-17.  Therefore, the Board finds that a rating of 30 percent, but no higher, for PTSD, for the entire period on appeal is warranted.  38 C.F.R. § 4.7.

III.  Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  The criteria here amply account for the Veteran's complaints, including sleep impairment with nightmares, intrusive thoughts, isolative behavior, depressed mood and hypervigilance.  Further, the rating criteria are not a laundry list, and any complaints related by the Veteran may be considered accounted for by analogy to the listed exemplar criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The occupational and social impairment resulting from such a disability and the functional effects of such impairment are also contemplated by the rating criteria.  The criteria allow a wide variety of signs to be considered when they are similar to those listed, particularly with respect to severity.  Thus, the Veteran's current schedular rating under the general rating criteria is adequate to fully compensate him, including for his occupational and social impairment resulting from his disability.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there is no evidence that the Veteran's current service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

IV.  TDIU

VA regulations allow for the assignment of a TDIU rating when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for left foot cold injury residuals, rated as 30 percent disabling; right foot cold injury residuals, rated as 30 percent disabling; bilateral hearing loss, rated as 30 percent disabling; chronic sinusitis, rated as 30 percent disabling; PTSD, rated as 30 percent disabling; right knee instability, rated as 10 percent disabling; right knee strain, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and left hand skin discoloration, rated as noncompensable.  A combined rating of 90 percent is in effect.  Therefore, he meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

In a March 2010 initial PTSD VA examination, the Veteran indicated that he completed high school, and took some law enforcement classes at a Community College after the military.  He briefly held a job as an insulator's helper before enlisting into the Marine Corps.  After service, he worked at an arsenal, with the Boilermakers, and then at the post office with an electrical contractor.  He eventually got into police work and worked for 31 years and took regular retirement at age 62.  The Veteran reported that he functioned adequately in the workplace without any significant problems.  The examiner commented that the Veteran did well with a 31-year law enforcement career and reported no significant difficulties affecting that job.  

A March 2010 VA scars and skin disease examiner found that the Veteran's left hand condition had no significant effects on his occupation and no effects on usual daily activities.  

During an August 2010 VA audio examination, the Veteran's chief complaint was that he could not distinguish words.  He had the most trouble with his hearing when trying to carry on a conversation.  He also reported that his ears would ring.  During a December 2010 VA audio examination, the Veteran stated that he had trouble hearing in rooms with a lot of noise.  The examiner noted that hearing loss and tinnitus did not affect employability at that time.  

During his September 2011 Board hearing, the Veteran's representative stated that the Veteran continued to suffer from PTSD symptoms and due to his inability to work his symptoms were intensifying, and that he could not keep busy like he did in the past to cope with his symptoms.

In December 2012, a VA cold injury residuals examiner found that the Veteran's condition impacted his ability to work, because his reduced sensation and sense of proprioception in both feet could cause difficulty with ambulation.  A VA knee examiner found that the Veteran's knee condition impacted his ability to work.  While sedentary labor would not be impacted, physically demanding labor, especially involving prolonged walking or standing, would be negatively impacted.  A VA sinusitis examiner found that the Veteran's chronic sinusitis would impact his ability to work, because his condition would cause increased absenteeism in any type of employment.  

On February 2016 PTSD examination, the examiner stated that the Veteran was functioning well, coping with symptoms, and his overall level of symptom severity and impairment was mild.  The examiner was of the opinion that the Veteran's current level of PTSD symptoms would not pose any significant impairment in functioning regarding employment.  However, the examiner indicated that physical problems limited active leisure pursuits.

Following review of the entire record and affording the Veteran the benefit of the doubt, the Board finds that the evidence shows that the Veteran is unable to secure and follow a substantially gainful occupation commensurate with his education and occupational background, due to service-connected disabilities.  While VA examiners have determined that the Veteran's PTSD would not affect his employability, the Veteran's right knee and bilateral foot disabilities would preclude him from engaging in any type of physical employment that would require prolonged standing or performing any strenuous activity.  A look at his educational background indicates that he has a high school education and took some courses in law enforcement at a community college.  While VA examiners have indicated that the Veteran would be able to work in a sedentary job, the fact remains that prior to retirement, the Veteran worked in physical occupations requiring standing and walking, including for over 30 years as a police officer, and prior to that for an electrical contractor.  As a result, the Board does not find evidence that the Veteran would be capable of obtaining substantially gainful sedentary employment.  In addition, a VA examiner found in December 2012 that the Veteran's chronic sinusitis would impact his ability to work in any type of employment, as it would cause him increased absenteeism from work.  And while a December 2010 VA examiner noted that hearing loss and tinnitus did not affect employability at that time, VA examiners have also documented that the Veteran has trouble hearing when trying to carry on a conversation and in rooms with a lot of noise.  

Accordingly, the evidence of record, taken together, provide support that the Veteran's service-connected conditions prevent him from physical employment, the only type of employment consistent with his level of education, special training, and previous work experience.  Therefore, as the evidence establishes that the Veteran is unemployable due to service-connected disabilities, the Board finds that entitlement to TDIU is warranted.


ORDER

An initial evaluation of 30 percent, but no higher, for PTSD prior to December 6, 2012 is granted.

An evaluation in excess of 30 percent for PTSD since December 6, 2012 is denied.

Entitlement to TDIU is granted, subject to controlling regulations governing the payment of monetary awards.




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


